PER CURIAM.
This is an adoption proceeding. The father and mother of Cynthia Ann Stevens and Joseph Richard Stevens were killed in an automobile accident. Their paternal grandparents sought to adopt these minor children by petition in the Chancery Court of Sharkey County, Mississippi. Their maternal grandmother had been previously appointed their guardian and she objected to the adoption proceedings. The case was tried and many witnesses testified. The chancellor entered an interlocutory decree permitting the paternal grandparents to adopt their grandchildren. The court, however, retained jurisdiction of the adoption proceedings. The paternal grandparents filed a motion at the following term of court requesting the court to enter a decree making the adoption proceedings final. The maternal grandmother filed a motion requesting the chancellor to reconsider his former holding and to reopen the case for further proof. The proposed evidence was shown by attached affidavits to the motion. The chancellor overruled the motion of the maternal grandmother and sustained the motion of the paternal grandparents to make final the adoption of the children to them. The court entered a final decree of adoption of Cynthia Ann Stevens and Joseph Richard Stevens by Joseph O. Stevens, Sr., and Mildred Cooper Stevens. The maternal grandmother has appealed to this Court. She feels that neither of the grandparents should be permitted to adopt the children.
We have examined this record carefully and we have reached the conclusion that the issue as to whether or not the paternal grandparents are suitable persons to rear their grandchildren and whether or not it is for the best interest of the minors are largely questions of fact for the determination of the chancellor. We cannot hold from the facts shown in the record that the chancellor was manifestly wrong. We find no reversible error in the record in this case and for that reason we affirm the judgment of the chancery court.
Affirmed.
ETHRIDGE, C. J., and RODGERS, BRADY, PATTERSON and SMITH, JJ„ concur.